Exhibit 10.4

Trimble Navigation Limited

Board of Directors Compensation Policy

The following is a schedule of the elements of compensation and expense
reimbursement for nonemployee members of the board of directors. This policy is
effective May 3, 2011.

 

•  

A stock option grant of 15,000 shares under the Trimble 2002 Stock Option Plan
upon the initial appointment or election to the board.

 

•  

An additional annual stock option grant of 15,000 shares to be granted to each
director upon re-election by the shareholders at Trimble’s Annual Shareholders’
Meeting.

 

•  

Options granted to directors are at fair market value on the date of grant and
will have a term of seven years, vesting monthly, on a pro-rated basis, over one
year. Vested options are exercisable for 12 months after the individual ceases
to be a member of the board, but in no event longer than the regular term of the
stock option grant.

 

•  

An annual cash retainer of $44,000, payable quarterly, commencing with the
company’s third fiscal quarter.

 

•  

A payment of $2,000 for each day in attendance at a board meeting.

 

•  

A payment of $500 for participation in a telephonic board meeting.

 

•  

A payment of $1,000 for each board committee meeting attended, that is not held
within a day of a board meeting.

 

•  

A payment of $500 for participation in a telephonic board committee meeting.

 

•  

A director will be paid a travel and transportation allowance, in lieu of
reimbursement for expenses, in accordance with the following schedule:

$4,000 for travel to a meeting held between 1,000 miles and 3,000 miles from the
director’s place of residence.

$15,000 for travel to a meeting held more than 3,000 miles from the director’s
place of residence.

 

Note:   Miles are one-way and will be measured by air miles between airports.  
Nickolas W. Vande Steeg will be paid a travel and transportation allowance of
$1,500.

 

•  

Reimbursement of travel expenses consistent with Trimble policy for travel to a
meeting held less than 1,000 miles from the director’s place of residence and
all necessary travel on Trimble business, other than to attend a board meeting.